DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 8/14/2020.  As directed by the amendment, claims 1-20 have been cancelled, and claims 21-42 have been added. As such, claims 21-42 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/084,366, 61/042,112, and 61/034,318, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications include no disclosure of duty ratios, much less a first heating element duty ratio having first or second values or being off as dictated by two temperature thresholds. Therefore, the instant claims receive the priority of the parent application, that is, 03/04/2009.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Humidification of Respiratory Gases Using Duty Ratio Control.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synchronized/non-overlapping duty ratios (claim 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that Fig. 8 of US provisional application 61/095714 [available to the public as PGPub US 2011/0162647 A1], incorporated by reference in para [0149] of the instant specification, provides the requisite depiction and could be included in the instant specification without introducing matter per MPEP 608.01(p).I.(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22-27, 29, 31, 32, and 34-42 objected to because of the following informalities:  
The preambles of dependent claims 22-27, 31, 32 and 34-42 should read “The” for more clear antecedent basis
Claim 29, line 2 should not have a comma, because the Oxford comma is only used in lists of three or more, and it is preferred that the American spelling of aluminum be used
Claim 35, line 1 should read “a humidified”
Claim 38, either line 1 should be amended to read “a combined duty ratio does not exceed 1.0”
Claim 39, line 1 should read “the controller”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 (and thus its dependent claims 22-42) recites the limitation "the flow of breathable gas" in line. There is insufficient antecedent basis for this limitation in the claim, because lines 1-2 only recite “a humidified flow of breathable gas” (emphasis added), and the flow of breathable gas being supplied from the flow generator is not humidified until it passes through the humidifier. To address this rejection, Applicant could amend line 3 to recite "a flow of breathable gas".
Regarding claim 24, “100%” is not an expression of duty ratio; therefore, the claim is indefinite. To address this rejection, Applicant could amend the claim to read “1.0”. [Applicant should also amend para [0138] to match.]
Regarding claim 25 (and thus its dependent claim 26), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “wherein the controller is configured to determine the second value
Regarding claim 30, it is unclear from the claim what determines/dictates whether a tub is disposable or reusable, since any tub can be disposed or reused (unless the tub somehow self-destructs after a single use, which is not understood to happen in the humidifier tub art). Paragraph [0140] of the instant specification indicates that a reusable tub is one with a steel base and disposable tub is one with an aluminum base, such that claim 30 is understood to require the (not-positively-recited) range of tubs to include a tub with a steel base and a tub with an aluminum base.
Claim 37 (and thus its dependent claims 38-42) recites the limitation "the second heating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 37 will be considered to depend from claim 34, which provides the requisite antecedent basis.
Claim 40 (and thus its dependent claims 41 and 42) recites the limitation "the currently sensed temperature" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear even in the specification to what temperature is being referred. Instant para [0153] discusses a “humidifier temperature” and a “heated tubing temperature,” but it is unclear whether these are temperatures of the gases in the humidifier tub/tubing, the temperatures of the respective heating elements of the humidifier/tubing, the external/overall temperatures of the humidifier/tubing, or perhaps some other temperatures associated with the humidifier/tubing. Moreover, it is indeterminate what values are to be included in sumTd/how it is to be calculated. Is it all historical values of Td? The last X number of values of Td? All the values of Td with the last X time frame? All of the values of Td since sumTd was last set to zero (see e.g. instant para [0158])? Instant para [0157] renders this variable even more confusing, because it appears there are times that Td is multiplied by the integral factor and then included in sumTd, so it appears that sumTd is not even just a sum of regular Td values, but also altered Td values. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 29 and 30, the “range of tubs” is not positively recited in claim 28; therefore, claims 29 and 30, which further specify materials/intended use of the tubs--but are not understood to require alterations to the physical configuration of the tubs in a way that would affect/further limit the humidifier structure of claim 28--do not properly further limit claim 28. Regarding claim 42, the configuration of claim 42 is understood to be that of claim 39, that is, claim 42 simply states the heating element configuration that is already provided by/present in claim 39; therefore, since claim 42 is dependent on claim 39, claim 42 fails to further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gradon et al. (EP 1634614 A2; hereinafter “Gradon”) in view of Cereceda Balic et al. (WO 2007/104823 A1; hereinafter “Cereceda”) and Tang et al. (WO 2007/019628 A1; hereinafter “Tang”).
Regarding claim 21, Gradon discloses a humidifier (humidifier 10) (Fig. 5) for a respiratory apparatus (comprising blower 1) for delivering a humidified flow of breathable gas to a patient (para [0110]), the humidifier comprising: 
a first heating element (heater plate 9) (Fig. 5); 
a tub (chamber 4) configured to store a supply of water (water 8) to humidify the flow of breathable gas (Fig. 5; para [0094]), the tub including a heat conducting base (metal base 7) configured to thermally engage with the first heating element to heat the supply of water in use (Fig. 5; para [0094]); 
at least one temperature sensor (e.g. temperature probe 18) configured to detect a temperature (e.g. gases outlet temperature) associated with the first heating element (para [0113], where the gases outlet temperature is directly associated with/under the influence of the first heating element) [Note: para [0097] also recites, “control means 11 is provided with information on the temperature…of the heater plate 9,” such that a heating plate temperature sensor would have also been reasonably inferred by an artisan at the time of invention in order to provide said heating plate temperature information, and using this temperature instead of the gases outlet temperature would have been an obvious functional substitution based on the known relationship between heater plate temperature and outlet temperature]; and 
a controller (control means 11) configured to receive signals from the at least one temperature sensor and control the first heating element according to a first heating element duty ratio based on the temperature associated with the first heating element (paras [0113-115] and [0118-121] in view of para [0140]).
Gradon is silent regarding wherein the controller is configured to adjust the first heating element duty ratio so that: 
the first heating element duty ratio has a first value when the temperature associated with the first heating element is below a first threshold, 
the first heating element duty ratio has a second value when the temperature associated with the first heating element is above the first threshold and below a second threshold, and 
turn the first heating element off when the temperature associated with the first heating element is above the second threshold.  
However, it was common sense at the time of invention to quickly heat up water to operating temperature and prevent overheating by performing the steps of turning the heat source to maximum power until the operating temperature is reached, then turning the heat source down to the power required to maintain the operating temperature, and turning off the heat source if overheating is detected (as any e.g. chef would know), as demonstrated by Cereceda (which is concerned with the same problem with which Applicant is concerned, that is, quickly bringing a volume of water up to operating temperature and then maintaining it at the operating temperature), which teaches wherein the controller (electronic circuit 101) (Fig. 1) is configured to adjust the first heating element (magnetron 102) duty ratio so that: 
the first heating element duty has a first value (100%) when the temperature associated with the first heating element is below a first threshold (boiling), 
the first heating element duty has a second value (~60%) when the temperature associated with the first heating element is above the first threshold (power regulation is 100% initially until boiling is reached rapidly, and then a duty cycle percentage of close to 60% is applied, to keep the process regulated, middle of page 3 of the translation),
and Tang, which teaches turn the first heating element off when the temperature associated with the first heating element is above a second threshold (maximum working temperature/global Tmax) ([i]f the temperature of the heating element is detected to be…above the valid operating range[,] the heater plate is inactivated, para [0079]). Therefore, it would have been obvious to an artisan at the time of invention to modify Gradon to include wherein the controller is configured to adjust the first heating element duty ratio so that: the first heating element duty ratio has a first value when the temperature associated with the first heating element is below a first threshold, the first heating element duty ratio has a second value when the temperature associated with the first heating element is above the first threshold and below a second threshold, and turn the first heating element off when the temperature associated with the first heating element is above the second threshold as taught by Cereceda and Tang, in order to provide the predictable result quickly heating up the water in the humidifier to operating temperature upon initialization (Cereceda middle of page 3), then maintaining the water/heater temperature within the desired operating range while preventing overheating (Tang, para [0079]).
Regarding claim 22, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon teaches wherein the controller is configured to initially heat the water in the tub at an increased rate by setting the first heating element duty ratio at the first value (in light of the teachings of Cereceda, see claim 21 discussion above).  
Regarding claim 23, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon teaches wherein the first value is higher than the second value (in light of the teachings of Cereceda, see claim 21 discussion above).  
Regarding claim 24, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon teaches wherein the first value is 100% (in light of the teachings of Cereceda, see claim 21 discussion above).  
Regarding claim 25, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon further teaches wherein the second value is determined based on an evaporation rate required to provide a predetermined absolute humidity, temperature and/or relative humidity to the flow breathable gas (Gradon para [0112]), as it would have been obvious to an artisan at the time of invention that the second value taught by Cereceda is the value required to maintain the desired operational temperature, i.e. the required power level disclosed by Gradon para [0112].  
Regarding claim 26, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 25, wherein modified Gradon further teaches wherein the evaporation rate is a function of a flow rate of the breathable gas (Gradon para [0112]).  
Regarding claim 27, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon further teaches a flow rate sensor (flow probe 19/flow sensing thermistor 35) (Gradon Fig. 5) configured to detect a flow rate of the breathable gas (para [0112]).  
Regarding claim 28, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon further teaches wherein the humidifier is adapted to receive a range of tubs having heat conducting base plates made from different materials (Fig. 5, where any tub that is sized and shaped like that of chamber 4/base 7 is fully capable of being received by the humidifier 10, as there is nothing that would prevent this intended use, and thus the humidifier 10 is considered to be adapted as claimed).  
Regarding claim 29, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 28, wherein modified Gradon further teaches wherein the heat conducting base plates are fully capable of being made from stainless steel or aluminum, as there is nothing that would preclude this intended use, and wherein, in the event that the range of tubs is positively recited, Gradon teaches that the base plate is metal (para [0094]) and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and steel and aluminum were well at the time of invention to be suitable known metals for heat transfer.  
Regarding claim 30, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 29, wherein modified Gradon further teaches wherein the range of tubs is fully capable of including a disposable tub and a reusable tub, as there is nothing that would preclude this intended use, and wherein, in the event that the range of tubs is positively recited, Gradon teaches that the base plate is metal (para [0094]) and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and steel and aluminum were well at the time of invention to be suitable known metals for heat transfer, and providing a tub with a steel base and a tub with an aluminum based would have been obvious to an artisan at the time of invention in order to provide the expected result of cost/convenience options for the user.  
Regarding claim 31, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, wherein modified Gradon further teaches further comprising an humidity sensor (humidity sensing means, para [0072], where a sensor is a standard sensing means and thus would have been obvious to an artisan at the time of invention to be the means of Gradon), but Gradon is silent regarding absolute humidity sensing. However, Gradon does teach utilizing absolute humidity as a target parameter (paras [0127-128]), such that it would have been obvious to an artisan at the time of invention for the humidity sensing mean of Gradon to be specifically an absolute humidity sensor in order to provide the expected result of a suitable means for directly detecting a relevant humidity parameter in the system of Gradon.
Regarding claim 32, Gradon in view of Cereceda and Tang teaches the humidifier according to claim 21, further comprising a relative humidity sensor (dew point sensing means) (para [0072], where a sensor is a standard sensing means and thus would have been obvious to an artisan at the time of invention to be the means of Gradon).  
Regarding claim 33, Gradon in view of Cereceda and Tang teaches a respiratory apparatus for providing a humidified flow of breathable gas to a patient (Gradon Fig. 5), comprising: 
a flow generator (blower 1) (Gradon Fig. 5) to supply the flow of breathable gas (Gradon para [0094]); 
a humidifier according to claim 21 (see claim 21 discussion above), the humidifier being configured to humidify the flow of breathable gas (Gradon para [0094]); 
a patient interface (gases mask 16) (Gradon Fig. 5) configured to communicate with the patient's airways (Gradon Fig. 5; para [0096]); and 
an air delivery hose (conduit 14) (Gradon Fig. 5) configured to deliver the supply of humidified breathable gas to the patient interface (Gradon Fig. 5; para [0095]).  
Regarding claim 34, Gradon in view of Cereceda and Tang teaches the respiratory apparatus according to claim 33, wherein modified Gradon further teaches wherein the air delivery hose includes a first end (to the right in Gradon Fig. 5) configured for connection to an outlet (outlet 12) of the humidifier, a second end (to the left in Gradon Fig. 5) configured for connection to the patient interface, and a second heating element (heating wire means 15) configured to heat the humidified flow in the air delivery hose (Gradon para [0095]).  
Regarding claim 35, Gradon in view of Cereceda and Tang teaches the respiratory apparatus according to claim 34, wherein modified Gradon further teaches a humidified flow temperature sensor (temperature probe 17) at the second end of the air delivery hose (Gradon Fig. 5) configured to detect a temperature of the humidified flow at the second end of the air delivery hose and generate signals indicative of the detected temperature of the humidified flow (Gradon para [0097]).  
Regarding claim 36, Gradon in view of Cereceda and Tang teaches the respiratory apparatus according to claim 35, wherein modified Gradon further teaches wherein the controller is configured to control the second heating element in response to the signals from the humidified flow temperature sensor to provide the humidified flow at the second end of the delivery hose at a predetermined temperature and predetermined relative humidity (Gradon para [0097] in view of paras [0127-128]).  
Regarding claim 37, Gradon in view of Cereceda and Tang teaches the respiratory apparatus according to, as best understood, claim 34, wherein modified Gradon further teaches wherein the controller is configured to control the second heating element according to a second heating element duty ratio (Gradon para [0139]).

Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gradon in view of Cereceda and Tang as applied to claim 37 above, and further in view of Takeo et al. (US 2002/0125859 A1; hereinafter “Takeo”).
Regarding claims 38 and 39, Gradon in view of Cereceda and Tang teaches the respiratory apparatus according to claim 37, but Gradon in view of Cereceda and Tang is silent regarding wherein a combined duty ratio is the sum of the first heating element duty ratio and the second heating element duty ratio, and wherein the controller is configured to ensure the combined duty does not exceed 100%, or wherein controller is configured to synchronize the timings of the second heating element duty ratio and the first heating element duty ratio to ensure that the second heating element duty ratio and the first heating element duty ratio do not overlap. However, Takeo (which is concerned with the same problem with which Applicant is concerned, that is, simultaneous duty ratio control of two heaters) teaches that it was known in the art of powering two heaters within the same system at the time of invention for a combined duty ratio to be the sum of the first heating element duty ratio and the second heating element duty ratio, and wherein the controller is configured to ensure the combined duty does not exceed 100%, e.g. the controller is configured to synchronize the timings of the second heating element duty ratio and the first heating element duty ratio to ensure that the second heating element duty ratio and the first heating element duty ratio do not overlap (Figs. 3A-B; para [0038]). Therefore, it would have been obvious to an artisan at the time of invention to modify the system of Gradon in view of Cereceda and Tang such that a combined duty ratio is the sum of the first heating element duty ratio and the second heating element duty ratio, and wherein the controller is configured to ensure the combined duty does not exceed 100%, e.g. wherein the controller is configured to synchronize the timings of the second heating element duty ratio and the first heating element duty ratio to ensure that the second heating element duty ratio and the first heating element duty ratio do not overlap as taught by Takeo, in order to allow the system to operate using a single/shared power source [e.g. to allow it to use an emergency back-up power supply or a battery to allow mobility] without malfunction and/deterioration of the power supply unit and other connected components (Takeo paras [0007] and [0081]), and/or to reduce heat in the system (Takeo para [0080]), and/or to permit usage of a lower capacity power source for cost savings or to de-rate [i.e. use at less than maximum capacity] the power supply to prolong its life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching the use of higher power or duty cycle to accelerate heating (or cooling) then reduction of power/duty cycle to maintain operating temperature: Andre (EP 0146780 B1); Tang et al. (WO 2007/101298; para [0010]); Hasson et al. (US 2009/0248349 A1; para [0105]); Huby et al. (US 2011/0162647 A1; para [0079]); Lambert et al. (US 2011/0005267 A1; para [0005]); Matubara (TW 390809 B); Richards (CN 1297529 A); Sekine (JP 2004-37947 A); Skillicorn et al. (US 5,077,771; col. 12, lines 2-10); Yoshinaga (JP 2003-156255); Komatsu (JP 3899655 and JP 3275372). Additional reference teaching heating plate temperature for feedback control in a humidifier: Burton et al. (US 2009/0301482 A1; para [0061]); Daniell et al. (US 6,050,260); Foot (GB 2338420 A1); Huddart et al. (US 5,640,951); Hunt et al. (US 2004/0221844 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785